DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 01/19/2021 has been entered and made of record. This application contains 18 pending claims. 
Claims 1-2, 4-5, 7-10, 12-17 and 20 have been amended.
Claims 18-19 are cancelled.

Allowable Subject Matter
Claims 1-17 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 has been rewritten to include the allowable subject matter “determining, for the plurality of battery cells, resting voltage differences each being a difference between values of resting voltages of two of the plurality of battery cells at the same time; determining a maximum value of the resting voltage differences; and determining the safety performance of the metal battery according to a comparison result between the maximum value of the resting voltage differences and the preset value” form cancelled claim 18-19. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SON T LE/Primary Examiner, Art Unit 2863